DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
As to claim 3, Examiner suggests changing “Target” in line 2 of the claim to lower case “target”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (dependent on claim 1) recites “second biased compensation voltage” without previously reciting “first biased compensation voltage”. It is unclear how one can have “second biased compensation voltage” without previously having “first biased compensation voltage”.


Claim 16 (dependent on claim 15 which is dependent on claims 13 and 14)  recites “third color sub-pixels”, “fourth color sub-pixels” and “fifth color sub-pixels” without previously reciting “first color sub-pixels” and “second color sub-pixels”. It is unclear how one can have “third color sub-pixels”, “fourth color sub-pixels” and “fifth color sub-pixels” without previously having “first color sub-pixels” and “second color sub-pixels”.
 Claim 16 (dependent on claim 15 which is dependent on claims 13 and 14)  recites “third screen test touch terminal” without previously reciting “second screen test touch terminal”. It is unclear how one can have “third screen test touch terminal” without having “second screen test touch terminal”.
Claim 21 (dependent on claim 17) recites “second biased compensation voltage” without previously reciting “first biased compensation voltage”. It is unclear how one can have “second biased compensation voltage” without previously having “first biased compensation voltage”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2020/0394962 A1) in view of Kim (US 2021/0201817 A1).
               As to claim 1, Seo et al.  teaches a display panel ([0051]: display panel), comprising:               a substrate ([0051]; 100 in Fig. 1);               a pixel driving circuit (T1, T2 in Fig. 2) and a light emitting element (LED in Fig. 2), and the pixel driving circuit comprises a driving device (T1 in Fig. 2) and a data writing device (T2 in Fig. 2); and               a switch device (T5 in Fig. 2), wherein a first terminal of the switch device (T5 in Fig. 2) is electrically connected to a first terminal of the driving device (T1 in Fig. 2), and a second terminal of the switch device (T5 in Fig. 2) is connected to a biased compensation voltage terminal (VDD terminal in Fig. 2); wherein the biased compensation voltage terminal (VDD terminal in Fig. 2) is configured to transmit a biased compensation voltage (VDD in Fig. 2);               wherein the display panel further comprises a plurality of image update periods ([0121]: P1 and P2 periods), each of the plurality of image update periods comprises a data writing stage and a holding stage([0121]: P1 is data writing stage and P2 is holding stage), and the holding stage comprises a first stage and a second stage (Fig. 6, first and second EP2);

    PNG
    media_image1.png
    535
    853
    media_image1.png
    Greyscale


 	However, Kim teaches a sub-pixel disposed on one side of the substrate (10 in Fig. 1;[0006]: In display panel, each sub-pixel includes an OLED element, and a pixel circuit for independently driving the OLED element); wherein the sub-pixel comprises a pixel driving circuit (DT, T2 in Fig. 2) and a light emitting element (ELD in Fig. 2).
 	It would have been obvious to one of ordinary skill in the art to modify the device of Seo et al. with a sub-pixel disposed on one side of the substrate, wherein the sub-pixel comprises a pixel driving circuit and a light emitting element as taught by Kim in order to drive the light emitting element to display an image.
               As to claim 4, Seo et al. in view of Kim teaches the display panel of claim 1, wherein the holding stage comprises first stages and second stages (Seo et al.,[0121];[0127]: the second period P2 including a plurality of consecutive frame periods may be repeated; second period P2 includes first and second 
               As to claim 5, Seo et al. teaches the display panel as discussed above, but does not explicitly disclose wherein a plurality of sub-pixels of the display panel are provided, the plurality of sub-pixels are arranged in an array, and first terminals of driving devices of sub-pixels of a same column are all connected to a first terminal of a same switch device. 	However, Kim teaches wherein a plurality of sub-pixels of the display panel are provided ([0006]: In display panel, each sub-pixel includes an OLED element, and a pixel circuit for independently driving the OLED element), the plurality of sub-pixels are arranged in an array ([0006]: the plurality of gate lines and the plurality of data lines intersect each other to define sub-pixels), and first terminals of driving devices of sub-pixels (DT in Fig. 2;[0006]) of a same column are all connected to a first terminal of a same switch device (T3 in Fig. 2;[0006];[0053-0054];[0064]).	It would have been obvious to one of ordinary skill in the art to modify the device of Seo et al. with a plurality of sub-pixels of the display panel, the plurality of sub-pixels are arranged in an array, and first terminals of driving devices of sub-pixels of a same column are all connected to a first terminal of a same switch device as taught by Kim in order to drive the light emitting element to display an image.

As to claim 12, Seo et al. in view of Kim teaches the display panel of claim 1, wherein the switch device (Seo et al., T5 in Fig. 2), the driving device (Seo et al., T1 in Fig. 2) and the data writing device (Seo .

Allowable Subject Matter
Claims 2, 7-11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
  As to claim 2, the prior art of record does not disclose: “the display panel of claim 1, wherein target brightness corresponding to the sub-pixel in an i-th image update period is first brightness, and target brightness corresponding to the sub-pixel in an i+1-th image update period is second brightness, a first brightness is less than a second brightness; wherein i is a natural number greater than or equal to 1, and the i+1-th image update period is an image update period after the i-th image update period; and the switch device is configured to provide a first biased compensation voltage to the first terminal of the driving device in a first stage of the i-th image update period, wherein V1≥Vpvdd +VB−VW, V1 is the first biased compensation voltage, Vpvdd is a voltage of the first terminal of the driving device in a second stage of the i-th image update period, VB is a data voltage transmitted by the data writing device in a data writing stage of the i-th image update period, and VW is a data voltage transmitted by the data writing device in a data writing stage of the i+1-th image update period.”
  As to claim 7, the prior art of record does not disclose: “the display panel of claim 1, wherein the pixel driving circuit further comprises a first reset device, a threshold compensation device, a first light emitting control device, a storage device, a second reset device and a second light emitting control device; wherein the threshold compensation device is configured to compensate a threshold voltage of the driving device; the first light emitting control device is configured to provide a first power supply 
 Claims 17-20 are allowed.
As to claim 17, the prior art of record does not disclose applicant’s claimed invention: “A driving method for a display panel, which is applied to the display panel comprising: a substrate; a sub-pixel disposed on one side of the substrate; wherein the sub-pixel comprises a pixel driving circuit and a light emitting element, and the pixel driving circuit comprises a driving device and a data writing device; and a switch device, wherein a first terminal of the switch device is electrically connected to a first terminal of the driving device, and a second terminal of the switch device is connected to a  biased compensation voltage terminal: wherein the biased compensation voltage terminal is configured to transmit a biased compensation voltage; wherein the display panel further comprises a plurality of image update periods, each of the plurality of image update periods comprises a data writing stage and a holding stage, and the holding stage comprises a first stage and a second stage; wherein the driving device is configured to generate a driving current according to a data voltage transmitted by the data writing device in the data writing stage; and the driving device is further configured to provide the driving current to the light emitting element in the second stage; and wherein the switch device is configured to provide the biased 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/STACY KHOO/Primary Examiner, Art Unit 2624